DETAILED ACTION
This office action is in response to communication filed on August 4, 2022.

Response to Amendment
Amendments filed on August 4, 2020 have been entered.
The specification has been amended.
Claims 3 and 9 have been amended.
Claims 1-16 have been examined.

Response to Arguments
Applicant’s arguments, see Response to the Ex Parte Quayle action (p. 1), filed on 08/04/2022, with respect to the objection to the specification have been fully considered. In view of the amendments. The objection has been withdrawn. 

Applicant’s arguments, see Response to the Ex Parte Quayle action (p. 1), filed on 08/04/2022, with respect to the objections to clams 3 and 9 have been fully considered. In view of the amendments. The objections have been withdrawn. 

Claim Interpretation
Claim 10 recites “an ultra-small event” which according to the original disclosure corresponds to an event that “often forms at the very beginning of a detectable larger seismic event” (see [0110]) and has a magnitude less than 5 in the Richter scale (see [0087] and [0095]). 

Examiner’s Note
Claims 1-16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., prediction of seismic activity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nadya Reingand (Reg. No. 60933), applicant’s representative, on 08/11/2022.
The application has been amended as follows: 

Regarding claim 9.
Claim language “a represents an attenuation parameter” is replaced by “[[a]] α represents an attenuation parameter”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.
Rundle (US 20080183393 A1) discloses:
A method for predicting seismic activity (Fig. 1, [0004], [0054]: a method for predicting seismic activity is disclosed), comprising: 
providing one or more data catalogs for an area (Fig. 1, items 102 and 104; [0055]: a geographic region for earthquake forecast is identified and catalogs are obtained), 
constructing magnitude-time coordinates for one or more information cells within said area, said magnitude-time coordinates forming a seismic process structure (Fig. 1, item 108; [0057]: relative intensity maps are generated based on the catalog information (see Figs. 9A-B)), 
identifying energy levels of the seismic process structure (Figs. 9A-B).

Komiya (US 20090033511 A1) discloses:
	“In an earthquake noticing system according to the present invention, an earthquake noticing server receives focal data, calculates an expected time of arrival from a distance calculated from an occurrence location of an earthquake, a self-location and a focal depth, calculates an estimated seismic intensity from the occurrence location of the earthquake, the self-location and the seismic magnitude, calculates a corrected value of the expected time of arrival from the occurrence location of the earthquake, the self location and the location of a sub-terminal, and transmits the corrected value and estimated seismic intensity to the sub-terminal” (Abstract: an earthquake noticing system receives focal data, calculates expected time of arrival from occurrence of earthquake and additional seismic information for analysis and transmission).

Kunitsyn (US 7277797 B1) discloses:
	“Method and apparatus to predict the onset of earthquakes, one to three days prior to the event. Predictions of latitude, longitude, and time of occurrence of an incipient earthquake, by monitoring and exploiting unique changes in the ionosphere and atmosphere, may be obtained. The methodology, focused on radio-tomography of the ionosphere, includes data receiving, transmission, and analysis stations on the earth's surface; data from satellite transmitters; and mechanisms to extract earthquake-related signatures that are correlated, processed, interpreted, and disseminated as warnings from central analysis centers. Additionally, data from ground-based radars that display unique clutter maps during earthquake pre-cursor activity and data from cellular telephone networks that display signal fading may also be used” (Abstract: prediction of earthquakes is performed by analyzing changes in the atmosphere, data from ground-based radars corresponding to pre-cursor activity and data from cellular telephone networks).
	
Dong (CN 105891877 A, see translation) discloses:
	“The invention is human whole synchronous oscillation by analyzing earth has no physical mechanism periodically considers, earth-synchronous vibration is daily star planetary power system cause adjustment of angular momentum balancing mechanism by the internal integral flutter and earth after its angular momentum is adjusted in place, will be the day constant spatial position and angular momentum balance star planetary power system in relative motion. The principle is a natural phenomenon of astronomical way acceleration displacement moving celestial system angular momentum when adjusting. the driving energy is directly obtained from the celestial system; The solar day constant star planetary power system, extraterrestrial small planetary impact. and the earth oscillation driving energy but, as nuclear, volcanic eruption, earthquake and other natural phenomenon of different forms through energy conversion” (p. 2, par. 3: earthquake results from oscillation driving energy in a system).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“identifying elements within the seismic process structure, the identified elements comprising:
obliquity angles of maximum energy levels, 
obliquity angles of minimum energy levels, and 
a potential of the seismic process structure, the potential comprising an average increment between minimum and maximum energy levels of the seismic process structure, 
constructing one or more time arrows and calculating one or more measuring angles of the one or more time arrows, the one or more measuring angles of the one or more time arrows being relative to a time axis of the seismic process structure, 
identifying instant energy centers, the instant energy centers comprising variations in energy levels, 
analyzing a variability of 
the elements within the seismic process structure, 
the one or more time arrows and the one or more measuring angles, and 
the instant energy centers, and 
predicting a seismic event based on said analyzing”.

Regarding claims 2-16.
They are allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857